PER CURIAM.
The amended petition seeking a belated appeal of the judgment and sentence rendered on August 26, 2010, in Escambia County Circuit Court case number 1009-CF-001565, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal shall *1289appoint counsel to represent him on appeal.
BENTON, C.J., VAN NORTWICK and ROBERTS, JJ., concur.